Case 2:20-cv-03649-PBT Document 43-3 Filed 06/08/21 Page 1 of 4




                       Exhibit C
    Case 2:20-cv-03649-PBT Document 43-3 Filed 06/08/21 Page 2 of 4




                                              April 26, 2021

Via Electronic Mail

Eric Reed
Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103-3222
EReed@foxrothschild.com

       Re:     Polysciences, Inc. v. Joseph T. Masrud
               Civil Action No. 20-cv-03649

Dear Eric,

        This letter is in response to your April 16, 2021 letter addressing the concerns that
I raised in my March 23, 2021 letter to you regarding Polysciences’ February 21, 2021
production, specifically, its continued abuse of AEO designations and its failure to
produce the ESI in the format requested by Masrud in his document requests. Unless
Polysciences’ gives a date certain by when it will address these concerns within ten days
of the date of this letter, Masrud will supplement his currently pending motion to de-
designate all of Polysciences’ AEO designations, will move for the re-production of all
emails, and will seek sanctions in the form of attorneys’ fees and Polysciences’
disqualification of the use of AEO designations.

       ESI

       Polysciences has not complied with Rule 34 in connection with its production of
over 36,000 pages of emails. Rule 34 provides, in relevant part, that:

       Unless otherwise stipulated or ordered by the court . . . [a] party must produce
       documents as they are kept in the usual course of business or must organize them
       to correspond to the categories in the request.

Rule 34(a)(2)(E)(i). Polysciences did neither as its emails were not produced by request,
and were not produced as they are kept in the usual course of business (e.g. in native
format and/or in chronological order). Rule 34 further provides that:
    Case 2:20-cv-03649-PBT Document 43-3 Filed 06/08/21 Page 3 of 4

Eric Reed
April 26, 2021
Page 2 of 3

       If a request does not specify a form for producing electronically stored
       information, a party must produce it in a form or forms in which it is ordinarily
       maintained or in a reasonably usable form or forms.

Rule 34(a)(2)(E)(ii). Not only did Polysciences fail to produce its emails in the form
specifically requested by Masrud, it also failed to produce its emails either in the form in
which they are ordinarily maintained or in a reasonably usable form. Polysciences cannot
evade this obligation by standing behind its objection to the form in which Masrud
requested the ESI, particularly when it made no effort whatsoever to negotiate an agreed
upon protocol. In addition, absent an agreed upon protocol it nevertheless had an
obligation to produce the emails in a reasonably usable form. The production of
thousands upon thousands of individual non-searchable pdf files in no order whatsoever
is not a reasonably usable form, violates Rule 34, and supports Masrud’s abuse of process
claim.

       Your assertion that Masrud also produced emails in pdf format does not justify
Polysciences’ behavior. Unlike Masrud, Polysciences did not make a request for the
production of ESI in any particular format. Nevertheless, Masrud did his best to comply
with Rule 34 by producing the emails in chronological order by category to ensure that
the production was “reasonably usable.” Moreover, while he also produced the emails in
pdf format, his production is “reasonably usable” given the volume of his email
production (approximately 416 emails) and that fact that it is organized. By contrast,
Polysciences produced tens of thousands of emails consisting of over 36,000 pages, in no
order whatsoever, and in separate files spread across over a dozen folders that cannot be
searched.

        As noted in my March 23, 2021 letter, Fox Rothchild likely already has
Polsyciences’ email production stored in the format requested by Masrud, and has
intentionally produced the emails in the least usable manner possible. In fact, knowing
that Masrud requested the documents in a native searchable format that could be
uploaded into an appropriate database, Polysciences not only produced the emails in the
least usable format, it degraded the searchability of the documents, which, under the
circumstances, clearly violates Rule 34.

       AEO

        In your letter you state that Polysciences is standing behind its AEO designation
of over 3,000 documents (including over 12,400 pages of imaged documents and over
115 native files) because, according to you, “Mr. Masrud should be fully aware of what
he inappropriately took from Polysciences” and because he can defend this action given
that I have access to the AEO designated documents. As you are well aware – neither of
these statements are true. Masrud denies any misappropriation and – to date – remains in
the dark about the nature of Polysciences’ allegations for all of the reasons set forth in his
Opposition to Polysciences’ Motion for Temporary Restraining Order and Injunctive
Relief (ECF 14), and Polysciences’ refusal – to date – to identify with any specificity
      Case 2:20-cv-03649-PBT Document 43-3 Filed 06/08/21 Page 4 of 4

Eric Reed
April 26, 2021
Page 3 of 3

whatsoever what this case is really about. As you are also well aware, all of the
documents that are critical to Masrud’s defense were designated AEO, and I lack the
technical expertise to understand/analyze any of the documents that relate to the
design/manufacture of the products at issue. Finally, as set forth in Masrud’s pending
motion, it is axiomatic that he has a right to access the information that Polysciences
alleges he stole.

        Your assertion that Polysciences is somehow justified in designating documents
Masrud authored and/or to which he otherwise had access as AEO – when you have
separately agreed that he can have access to such documents -- is nonsensical. As set
forth in Masrud’s motion, AEO designations are inappropriate where a party
authored/had access to the information at issue. We do not disagree such documents may
be “sensitive.” Disturbingly, however, Polysciences continues to justify AEO
designations of “sensitive” information, when that is not the standard. Sensitive
information is adequately protected by a “Confidential” designation. AEO designations
require a good faith showing of “highly sensitive” information the disclosure of which (to
the opposing party) is “highly likely to cause significant harm.”

         Finally, glaringly absent from your response to my March 23, 2021 letter was any
justification whatsoever for the AEO designations of the representative list of documents
identified in my letter. I invite you again to specifically justify each such designation by
identifying the significant harm highly likely to occur. Hypothetical statements of
potential harm do not suffice. While appropriate AEO designations are conceivable,
Polysciences’ complete abuse of such designations prevents Masrud from seeking
anything other than a global de-designation absent specifically identified cause such
designations. It is telling that Polysciences ignored my request to specifically identify the
significant harm that is likely to occur with respect to each of the documents identified by
bates number, description, and objection in my March 23, 2021 letter. Any ongoing
failure by Polysciences to do so is a violation of its obligation under the stipulated
Protective Order and is tantamount to a concession by Polysciences that, as to these
categories of documents, no such harm exists.

                                              Sincerely yours,

                                              HOMANS PECK, LLC



                                              Julianne L. Peck


cc:     Cali Spota (via email)
